        Case 4:16-cv-03396-YGR Document 269 Filed 03/01/19 Page 1 of 3



 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (SBN 191626)
 2   Yeremey O. Krivoshey (SBN 295032)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ltfisher@bursor.com
             ykrivoshey@bursor.com
 6
     BURSOR & FISHER, P.A.
 7   Scott A. Bursor (State Bar No. 276006)
     888 Seventh Avenue
 8   New York, NY 10019
     Telephone: (212) 989-9113
 9
     Facsimile: (212) 989-9163
10   E-Mail: scott@bursor.com

11   Attorneys for Plaintiffs

12                                UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14

15   SANDRA MCMILLION, JESSICA                Case No. 4:16-cv-03396-YGR
     ADEKOYA, and IGNACIO PEREZ, on
16   Behalf of Themselves and all Others      STIPULATION OF VOLUNTARY
     Similarly Situated,                      DISMISSAL WITH PREJUDICE
17
                                              PURSUANT TO FEDERAL RULE OF
18                              Plaintiffs,   CIVIL PROCEDURE 41(a)(1)(A)(ii)
            v.
19                                            Judge: Hon. Yvonne Gonzalez Rogers
     RASH CURTIS & ASSOCIATES,
20
                                Defendant.
21

22

23

24

25

26

27

28

     STIPULATION OF VOLUNTARY DISMISSAL
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 269 Filed 03/01/19 Page 2 of 3



 1           TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD:
 2           IT IS HEREBY STIPULATED by and between Plaintiffs Sandra McMillion and Jessica
 3   Adekoya, and Defendant Rash Curtis & Associates, that pursuant to Rule 41(a)(1)(A)(ii), all of the
 4   individual claims asserted by Plaintiffs McMillion and Adekoya against Defendant Rash Curtis &
 5   Associates are hereby dismissed with prejudice. The parties will bear their own attorneys’ fees
 6   and costs. This stipulation of dismissal does not impact the claims of Plaintiff Ignacio Perez or the
 7   certified classes.
 8

 9   Dated: March 1, 2019                         Respectfully submitted,

10                                                BURSOR & FISHER, P.A.

11                                                By:     /s/ Yeremey Krivoshey
                                                          Yeremey Krivoshey
12
                                                  L. Timothy Fisher (State Bar No. 191626)
13                                                Yeremey Krivoshey (State Bar No.295032)
                                                  1990 North California Blvd., Suite 940
14                                                Walnut Creek, CA 94596
                                                  Telephone: (925) 300-4455
15                                                Email: ltfisher@bursor.com
                                                         ykrivoshey@bursor.com
16
                                                  BURSOR & FISHER, P.A.
17                                                Scott A. Bursor (State Bar No. 276006)
                                                  888 Seventh Avenue
18                                                New York, NY 10019
                                                  Telephone: (212) 989-9113
19
                                                  Facsimile: (212) 989-9163
20                                                E-Mail: scott@bursor.com

21
                                                  Attorneys for Plaintiffs
22

23   Dated: March 1, 2019                         ELLIS LAW GROUP LLP
24                                                By: /s/ Mark E. Ellis
                                                          Mark E. Ellis
25

26                                                Mark E. Ellis (State Bar No. 127159)
                                                  Anthony P.J. Valenti (State Bar No. 288164)
27                                                Lawrence K. Iglesias (State Bar No. 303700)
                                                  1425 River Park Drive, Suite 400
28                                                Sacramento, CA 95815

     STIPULATION OF VOLUNTARY DISMISSAL                                                                 1
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 269 Filed 03/01/19 Page 3 of 3



 1                                                 Tel: (916) 283-8820
                                                   Fax: (916) 283-8821
 2                                                 mellis@ellislawgrp.com
                                                   avalenti@ellislawgrp.com
 3                                                 liglesias@ellislawgrp.com

 4                                                 Attorneys for Defendant
 5
                                               ATTESTATION
 6

 7          Pursuant to Civil Local Rule 5-1, I attest that all signatories listed, and on whose behalf the

 8   filing is submitted, concur in the stipulation’s content and have authorized the stipulation.

 9
                                                                       /s/ Yeremey Krivoshey
10                                                                    Yeremey Krivoshey
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION OF VOLUNTARY DISMISSAL                                                                   2
     CASE NO. 4:16-cv-03396-YGR
